Citation Nr: 0738682	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-07 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbosacral strain.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1996 to 
July 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.  

The veteran was scheduled for a hearing in January 2007, but 
failed to appear without explanation.  The Board will 
therefore proceed with his appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service connected).  

In February 2007 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  

The Board notes that, in January 2007, the power of attorney 
for the veteran's service representative was revoked.  The 
veteran has not indicated that he wishes to appoint a new 
representative.  



FINDING OF FACT

Since service, the service-connected lumbosacral strain is 
not shown to have been productive of pronounced 
intervertebral disc syndrome with persistent symptoms or 
incapacitating episodes or unfavorable ankylosis of the 
entire throacolumbar spine.  



CONCLUSION OF LAW

The criteria for the assignment of an increased, initial 
rating in excess of 40 percent for the service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  In 
March 2005 the RO sent the veteran a letter that addressed 
the elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  However, an 
April 2007 letter advised the veteran that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2007 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a March 2005 letter, a November 
2005 letter, and the April 2007 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005, November 2005 and April 2007 letters advised 
the veteran that VA was responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the April 2007 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOC in July 
2007.   

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 Statement of the 
Case, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded VA medical examinations in June 2001 and June 2005.  
Finally, the veteran scheduled for a hearing in January 2007 
but failed to appear.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected lumbosacral strain.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected lumbosacral 
strain has increased in severity beyond the current 40 
percent disability rating.  The veteran filed his claim for 
service connection for lumbosacral strain in March 2001 and 
then a February 2002 RO rating decision granted the veteran 
service connection with an initial 40 percent disability 
rating.   

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating spine disorders have been 
substantially revised.  The first criteria was established 
through September 22, 2002, then revised beginning on 
September 23, 2002, and then the newest criteria became 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  VA General Counsel found that 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that since the veteran's claim was filed in March 2001 
it will be evaluated under all criteria.  

The old criteria is for the period through September 22, 
2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
provides for a 40 percent rating for severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The interim criteria is for the period beginning on September 
23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
provides for a 40 percent rating in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Moreover, the diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

At the June 2001 VA examination, the veteran denied having 
any radiculopathy.  He also denied any incontinence, bowel or 
bladder symptoms.  He could not tolerate sitting for more 
then 15-20 minutes and had a constant pain of 8 out of 10.  

The veteran's range of motion for the lumbosacral spine for 
forward flexion was from 0 to 30 degrees, for extension was 
from 0 to 15 degrees, and for side bending was from 0 to 15 
degrees.  Mild curvature of the spine with convexity toward 
the left was noted. 

At the June 2005 VA examination, the veteran stated that back 
pain and muscle spasms came with prolonged standing, walking 
or sitting.  There was no radiation of pain to the lower 
extremities.  At rest, his pain was a 6-7 out of 10, and with 
prolonged sitting for more then four hours, it increased to 
7-8 out of 10.  

An examination showed no fixed spine deformity or scoliosis.  
His paraspinal muscles were tight at L3-L4, L4-L5 and L5-S1, 
and the paraspinal muscles of the upper lumbar spine were 
tender.  

The veteran had a painless active range of motion with 
forward flexion from 0 to 50 degrees, extension from 0 to 25 
degrees, bending to the right and to the left from 0 to 30 
degrees, rotation to the right from 0 to 32 degrees, and 
rotation to the left from 0 to 33 degrees.  

The VA examiner stated that with repetitive range of the back 
that there was no further loss of the above painless active 
range of motion.  The examiner stated that passive range of 
motion gave the veteran discomfort but he could move about 10 
degrees more on lateral bending and forward flexion.  There 
was no loss of endurance with repetitive range. 

The X-ray studies of the lumbosacral spine showed vertebrae 
that were normal in height and alignment, without fracture or 
subluxation.  

In comparing the medical evidence to the applicable rating 
criteria, the Board finds that the service-connected 
lumbosacral strain is not shown to warrant a rating higher 
than 40 percent.  

Under the old criteria, the service-connected disability 
picture did not meet the rating criteria for 60 percent since 
he does not have pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

Under the revised criteria, the veteran does not warrant a 
higher rating because he does not have incapacitating 
episodes that lasted for a total duration of at least six 
weeks during the past twelve months.  

Under other criteria the service-connected lumbosacral strain 
does not warrant a higher rating because he is not shown to 
have unfavorable ankylosis of the entire thoracolumbar spine.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

The Board notes that veteran's range of motion gave him 
discomfort, however neither of the VA examiners cited 
hereinabove, stated any additional limitation of function due 
to fatigue, weakness, pain, or lack of endurance.  The Board 
finds that the currently assigned 40 percent disability 
rating criteria already contemplates pain on limitation of 
motion and therefore does not warrant an additional rating 
under DeLuca.   



ORDER

An increased, initial rating in excess of 40 percent for the 
service-connected lumbosacral strain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


